Per Curiam.

The witness had no interest in the event of the suit, and was properly admitted to testify. At most it can be considered only as an interest in the question, which will go to his credit and not to his competency. A recovery in this action by the plaintiff would be no bar to an action by the witness against the defendant; nor would a verdict for the defendant in this suit be evidence for the witness in any suit which he might bring for this rent. He has, therefore, no legal interest in the event of this suit.

Judgment according to verdict.